

FIRST AMENDMENT
TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This First Amendment to the Amended and Restated Executive Employment Agreement
(the “Amendment”) is effective as of January __, 2018, by and between
SAExploration Holdings, Inc., a Delaware corporation (the “Employer”) and Mike
Scott (the “Executive”), and hereby amends the Amended and Restated Executive
Employment Agreement between the Employer and Executive (the “Agreement”). Words
and phrases used herein with initial capital letters that are defined in the
Agreement are used herein as so defined.
I.
The first sentence of Section 1 of the Agreement is hereby amended in its
entirety to read as follows:
“The Employer hereby agrees to continue to employ the Executive commencing on
the Effective Date and ending on December 31, 2020 (the “Initial Term”);
provided, however, that at the end of the Initial Term, the Executive’s
employment and this Agreement shall automatically renew or extend for
consecutive terms of one (1) year on each succeeding anniversary of December 31,
2020 (each such renewal or extension a “Renewal Term”), unless either Party
gives prior written notice to the other Party of its desire to terminate the
Agreement at least 90 days prior to the expiration of the Initial Term or any
Renewal Term, as applicable (the Initial Term and each Renewal Term,
collectively, the “Term”).”
II.
The second to last sentence in Section 1 of the Agreement is hereby amended in
its entirety to read as follows:
“The obligations of the Parties under Sections 5 through 27 herein shall survive
according to the terms of each provision; provided, that the provisions of
Sections 8(a) and 8(c) shall be immediately void and of no further force or
effect if the Employer gives prior written notice to the Executive of its desire
to terminate this Agreement at the expiration of the Initial Term or any Renewal
Term, as described above. For the avoidance of doubt, if prior to the expiration
of the Initial Term or any Renewal Term the Executive is offered a renewal of
this Agreement by the Company at the same or better terms, and the Executive
refuses to renew this Agreement, then the post-employment obligations set for in
Sections 8(a) and 8(c) shall remain in effect.”
III.
Section 4(a) of the Agreement is hereby amended in its entirety to read as
follows:
“(a) receive payment of the Executive’s annual base salary (the “Base Salary”)
at an annual rate of not less than US$300,600.00, less deductions required by
law, payable in




--------------------------------------------------------------------------------




accordance with the Employer’s standard payroll schedule, but not less
frequently than monthly. Notwithstanding the foregoing, the Base Salary may be
increased (but not decreased without the written consent of the Executive) in
the discretion of the Employer’s Chief Executive Officer, subject to approval of
the Compensation Committee of the Board (the “Compensation Committee”).
Notwithstanding anything to the contrary herein, for any calendar year during
the Term in which the prior calendar year’s Free Cash Flow (as defined below)
equals or exceeds $15,000,000, the Base Salary for such calendar year will be
not less than US$333,716.00, less deductions required by law, payable in
accordance with the Employer’s standard payroll schedule, but not less
frequently than monthly. The Compensation Committee will calculate Free Cash
Flow for the prior calendar year following delivery of the Employer’s earnings
statements for such year, but in any event by March of the following calendar
year. In the event that the Executive becomes entitled to an increase in the
Base Salary for any calendar year pursuant to this Section 4(a), the
corresponding increase in the Base Salary for such calendar year shall,
following such determination, be retroactive to January 1 of such calendar year,
and any payments of additional Base Salary that become due to the Executive for
the period of such calendar year preceding the Compensation Committee’s
determination shall be paid to the Executive no later than the first payroll
date immediately following the date on which the Compensation Committee makes
such determination.
For purposes of this Agreement, “Free Cash Flow” shall be determined by the
Compensation Committee and shall mean, with respect to any calendar year, the
difference between the Employer’s Adjusted EBITDA (as defined in the Employer’s
financial statements and Notes thereto included in its periodic filings with the
Securities and Exchange Commission) for the full calendar year (as determined by
the Board in the then-current calendar year) and the Employer’s capital
expenditures for the then-current calendar year approved by the Board as part of
the Employer’s Board-approved forecast for the preceding year. The Compensation
Committee may adjust the Free Cash Flow calculation to reflect any actual or
projected increases in capital expenditures required to capture business
opportunities.”
IV.
Section 4(c) of the Agreement is hereby amended in its entirety to read as
follows:
“(c) continue to be eligible to receive annual performance cash awards (“Annual
Cash Awards”) with a target amount equal to 50% of Base Salary (the “Target
Percentage”), and the Executive will be entitled to a guaranteed Annual Cash
Award equal to 25% of Base Salary and as much as 75% of Base Salary if certain
executive goals (the “Executive Goals”) are reached as identified and approved
by the Compensation Committee; provided, that, notwithstanding the foregoing,
for any year in which the prior year’s Free Cash Flow is less than $15,000,000,
the Target Percentage shall be equal to 30%, and the Executive will be entitled
to a guaranteed Annual Cash Award equal to 15% of Base Salary and as much as 45%
of Base Salary if the Executive Goals are reached as identified and approved by
the Compensation Committee.




--------------------------------------------------------------------------------




Commencing with the Employer’s 2018 fiscal year, the Executive Goals will be set
by the Compensation Committee under the applicable long-term incentive plan for
such annual award but in any event shall not exceed the maximum award
permissible under such applicable plan.
Notwithstanding the foregoing, the Executive’s Target Percentage for any
calendar year may be increased (but not decreased without the written consent of
the Executive) in the discretion of the Employer’s Chief Executive Officer,
subject to approval of the Compensation Committee.
The Executive Goals will consist of Free Cash Flow targets, Adjusted EBITDA
targets, individual performance targets and health, safety and environment
(“HSE”) targets, as determined by the Compensation Committee. The Executive’s
individual performance targets and HSE targets for any calendar year shall be
set by the Compensation Committee prior to December 31 of the prior calendar
year. The financial targets for determining the Executive’s Free Cash Flow
targets and Adjusted EBITDA targets for any calendar year shall be determined by
the Board at its third quarterly meeting of the prior calendar year.
The Executive’s Annual Cash Award will be paid in the first pay period following
the date of the earnings release for the calendar year to which such Annual Cash
Award relates unless an alternative timing of payment is agreed to by the
Executive; provided, that such Annual Cash Award will in any event be paid in
the calendar year following the calendar year to which such Annual Cash Award
relates; provided, further, that notwithstanding the foregoing, the Executive’s
Annual Cash Award for 2017 will be paid in the ordinary course of business in
accordance with past practice, and the amount of such Annual Cash Award shall be
no less than $140,000.00 and shall not be affected by the restructuring
transactions contemplated by the Exchange Offer Memorandum and Consent
Solicitation Statement dated December 22, 2017 of the Employer and the
Restructuring Support Agreement dated as of December 19, 2017 (the “2017 RSA”)
among the Employer, SAExploration Sub, Inc., SAExploration Inc., SAExploration
Seismic Services (US), LLC, NES, LLC and the Supporting Holders Identified
Therein.”
V.


Section 4(g) of the Agreement is hereby amended in its entirety to read as
follows:


“(g) Equity Compensation.
(i) The Executive shall be eligible to participate in the SAExploration
Holdings, Inc. 2018 Long-Term Incentive Plan (the “Equity Incentive Plan”) as
described in the Key Revisions to Management Compensation Arrangements term
sheet attached to the 2017 RSA as Exhibit A.
(ii) The Executive shall be eligible to participate in the Employer’s Management
Incentive Program as described in the Key Revisions to Management Compensation
Arrangements term sheet attached to the 2017 RSA as Exhibit A and which shall be
established under the Equity Incentive Plan.”




--------------------------------------------------------------------------------




VI.


Section 4(i) of the Agreement is hereby amended by deleting such section in
entirety.


Except as specifically modified herein, the Agreement shall remain in full force
and effect in accordance with all of the terms and conditions thereof. This
Amendment may be executed in separate counterparts, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument. Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission (including documents in Adobe PDF
format) will be effective as delivery of a manually executed counterpart to this
Amendment.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


SAEXPLORATION HOLDINGS, INC.
By:
 
Name:
Title:
 
 
 
 
EXECUTIVE
 
 
 
 
By:
 
Name:
Mike Scott
 
 





Employment Agreement Amendment – Scott
NAI-1503370844